DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 6/2/21 with respect to claims 1 and 18 have been read and considered but are moot because claims 1, 10-12, 15-18, 26-27 and 30-32 are now rejected with Karczewicz (US 2018/0278949) in view of Suzuki (US 2010/0054338) due to Applicant’s amendment of claims 1 and 18 with limitation “performing motion compensation to derive an updated first reference block from the first reference picture using the first refined motion vector”.  Peruse the rejection below for elaboration.
Dependent claims 2-6 and 19-23 are now rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz (US 2018/0278949) and Suzuki (US 2010/0054338) in view of Chang (US 2016/0269639).
The 35 USC 101 rejection to claims 16 and 31 is withdrawn due to amendment.
Dependent claims 7-9, 13, 14, 24, 25 and 28-29 are still objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Thus, the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 10-12, 15-18, 26-27 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz (US 2018/0278949) in view of Suzuki (US 2010/0054338).
Regarding claim 1, Karczewicz discloses a method, performed by a decoder, for decoding a current block in a current picture of a video bitstream (paragraph [43], Karczewicz discloses a video decoder 30 for decoding a current block in a current picture, wherein paragraph [123], Karczewicz discloses that a current picture Cur has a current block that refers to blocks from reference pictures Ref0 and Ref1), the current picture having a current picture order count (paragraph [233], Karczewicz discloses that current picture has a POC or picture order count CURR_POC), the method comprising: 
decoding, from the video bitstream, a first motion vector for the current block relative to a first reference block of a first reference picture having a first picture order count (paragraph [243], Karczewicz discloses decoding a first motion vector; paragraph [233], Karczewicz discloses a first motion vector for the current block relative to a first reference block from first reference frame, in that CURR_POC is a picture order count of a current frame, and L0_POC_Derived is a picture order count of derived motion vectors from the first reference frame, and in paragraph [145], in fig.12, Karczewicz discloses a decoder side motion vector derivation based on bilateral template matching for a first motion vector for the current block relative to the first reference block R0 (first reference frame Ref0) from the list of motion vectors List0); 
decoding, from the video bitstream, a second motion vector for the current block relative to a second reference block of a second reference picture having a second picture order count (paragraph [243], Karczewicz discloses decoding a second motion vector; paragraph [233], Karczewicz discloses a second motion vector for the current block relative to a second reference block from second reference frame, in that CURR_POC is a picture order count of a current frame, and L1_POC_Derived is a picture order count of derived motion vectors from the second reference frame, and in paragraph [145], in fig.12, Karczewicz discloses a decoder side motion vector derivation based on bilateral template matching for a second motion vector for the current block relative to the second reference block R1 (second reference frame Ref1) from the list of motion vectors List1); 

determining whether to refine the first motion vector based on the similarity metric (paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion vectors by bilateral template matching; paragraph [105], Karczewicz discloses that AMVP mode discloses that only one motion vector is selected from each reference picture list List0 and List1 for comparing the first motion vector and the second motion vector for obtaining the valid motion vector pair, and that in the AMVP mode, the predicted motion vectors are further refined, and paragraph [121], Karczewicz discloses that motion information is further refined at the sub block level with the derived CU motion vectors); 
responsive to determining whether to refine the first motion vector (paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion vectors by bilateral template matching; paragraph [105], Karczewicz discloses that AMVP mode discloses that only one motion vector is selected from each reference picture list List0 and List1 for comparing the first motion vector and the second motion vector for obtaining the valid motion vector pair, and that in the AMVP mode, the predicted motion vectors are further refined, thus refining the first motion vector, and paragraph [121], Karczewicz discloses that motion information is further refined at the sub block level with the 
performing motion compensation to derive an updated template (paragraph [129], Karczewicz discloses that motion compensation is performed based on the result of the bi-directional template matching from the determination of the valid motion vector pair as obtained from the PU (prediction unit) by utilizing the updated current template for motion vector refinement process that uses the first refined motion vector as obtained from the AMVP mode, wherein paragraph [105], Karczewicz discloses that AMVP mode discloses that only one motion vector is selected from each reference picture list List0 and List1 for comparing the first motion vector and the second motion vector for obtaining the valid motion vector pair, and that in the AMVP mode, the predicted motion vectors are further refined, thus updating a template T’C). 
Karczewicz does not disclose performing motion compensation to derive an updated first reference block from the first reference picture using the first refined motion vector.  However, Suzuki teaches performing motion compensation to derive an updated first reference block from the first reference picture using the spatial motion vector (paragraph [92], Suzuki discloses high resolution motion compensation is performed; and in paragraph [94], fig.2d, Suzuki discloses that block 946 of reconstructed HR (high resolution) image 940 is updated by a block 952 on a reference HR image 950 of a frame immediately before frame 940, and that spatial motion vector between block 951 at the same spatial position as block 946 on reference HR image 950, and the updated block 952 becomes HRMV 954, thus, Suzuki discloses that motion compensation is performed, in that a block 946 from the reference 
Since Karcewicz discloses obtaining the first refined motion vector (paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion vectors by bilateral template matching; paragraph [105], Karczewicz discloses that AMVP mode discloses that only one motion vector is selected from each reference picture list List0 and List1 for comparing the first motion vector and the second motion vector for obtaining the valid motion vector pair, and that in the AMVP mode, the predicted motion vectors are further refined, thus refining the first motion vector, and paragraph [121], Karczewicz discloses that motion information is further refined at the sub block level with the derived CU motion vectors), and Suzuki discloses obtaining “performing motion compensation to derive an updated first reference block from the first reference picture using the spatial motion vector”, therefore by replacing Suzuki’s teaching of “spatial motion vector” with Karczewicz’s “refined motion vector”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Karczewicz and Suzuki together as a whole for ascertaining the limitation “performing motion compensation to derive an updated first reference block from the first reference picture using the first refined motion vector” so as to improve accuracy of motion detection between images, to improve image quality of reconstructed high-resolution images, and to reduce computational complexity in order to enhance the resolution of images output at decoder terminal (Suzuki’s paragraph [38]). Doing so would produce high quality images for viewing at the output display monitor.
Regarding claim 10, Karczewicz discloses wherein generating the first refined motion vector comprises performing bi-directional optical flow, BIO, processing on the first motion vector (paragraph [131], Karczewicz discloses bi-directional optical flow for refining motion vectors, and wherein paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion 
Regarding claim 11, Karczewicz discloses wherein generating the first refined motion vector comprises performing decoder-side motion vector refinement, DMVR, processing on the first motion vector (paragraph [145], Karczewicz discloses decoder side motion vector derivation or decoder side motion vector refinement, and wherein paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion vectors by bilateral template matching; paragraph [105], Karczewicz discloses that AMVP mode discloses that only one motion vector is selected from each reference picture list List0 and List1 for comparing the first motion vector and the second motion vector for obtaining the valid motion vector pair, and that in the AMVP mode, the predicted motion vectors are further refined, thus refining the first motion vector, and paragraph [121], Karczewicz discloses that motion information is further refined at the sub block level with the derived CU motion vectors).  
Regarding claim 12, Karczewicz discloses further comprising: scaling the first motion vector or the second motion vector based on the first picture order count, the second picture order count and the current picture order count (paragraph [112], Karczewicz discloses the scaling of motion vectors that is based on the picture order count of the two reference pictures (ie. past reference picture and future reference picture), and the “containing picture” or the current picture to obtain the picture order count distances that include the distance between the current picture and the past reference picture, and the distance between the current picture and the future reference picture, and paragraph [113], Karczewicz discloses scaling motion vectors based on picture order count (POC) distances computed).  
Regarding claim 15, Karczewicz discloses a decoder for decoding a current block in a current picture of a video bitstream (paragraph [43], Karczewicz discloses a video decoder 30 for decoding a 
Regarding claim 16, Karczewicz discloses a computer program comprising computer-executable instructions configured to cause a decoder to perform the operations according to claim 1 (paragraph [248], Karczewicz discloses a computer program that implements computer readable storage medium utilized in combination with hardware like processors and computers for executing computer executable instructions; paragraph [43], Karczewicz discloses a video decoder 30), when the computer-executable instructions are executed on a processor circuit included in the decoder (paragraph [248], Karczewicz discloses implementing computer readable storage medium utilized in combination with hardware like processors and computers for executing computer executable instructions).  
Regarding claim 17, Karczewicz discloses a computer program product comprising a non-transitory computer-readable medium including computer-executable instructions configured to cause a decoder to perform the method according to claim 1 (paragraph [248], Karczewicz discloses a computer program product that implements computer readable storage medium utilized in combination with hardware like processors and computers for executing computer executable instructions; paragraph [43], Karczewicz discloses a video decoder 30), when the computer-executable instructions are executed on a processor circuit comprised in the decoder (paragraph [248], Karczewicz discloses a computer program that implements computer readable storage medium utilized in combination with hardware like processors and computers for executing computer executable instructions).  

generating a first motion vector for the current block relative to a first reference block of a first reference picture having a first picture order count (paragraph [246], Karczewicz discloses generating a first motion vector; paragraph [145], in fig.12, Karczewicz discloses a decoder side motion vector derivation based on bilateral template matching for a first motion vector for the current block relative to the first reference block R0 (first reference frame Ref0) from the list of motion vectors List0, and in paragraph [233], note that a first motion vector for the current block relative to a first reference block from first reference frame, in that CURR_POC is a picture order count of a current frame, and L0_POC_Derived is a picture order count of derived motion vectors from the first reference frame); 
generating a second motion vector for the current block relative to a second reference block of a second reference picture having a second picture order count (paragraph [246], Karczewicz discloses generating a second motion vector; paragraph [145], in fig.12, Karczewicz discloses a decoder side motion vector derivation based on bilateral template matching for a second motion vector for the current block relative to the second reference block R1 (second reference frame Ref1) from the list of motion vectors List1, and in paragraph [233], note that a second motion vector for the current block relative to a second reference block from second reference frame, in that CURR_POC is a picture order count of a current frame, and L1_POC_Derived is a picture order count of derived motion vectors from the second reference frame); 
generating a similarity metric based on a comparison of the first motion vector and the second motion vector (paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion vectors by bilateral template matching; paragraph [105], Karczewicz discloses that 
determining whether to refine the first motion vector based on the similarity metric (paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion vectors by bilateral template matching; paragraph [105], Karczewicz discloses that AMVP mode discloses that only one motion vector is selected from each reference picture list List0 and List1 for comparing the first motion vector and the second motion vector for obtaining the valid motion vector pair, and that in the AMVP mode, the predicted motion vectors are further refined, and paragraph [121], Karczewicz discloses that motion information is further refined at the sub block level with the derived CU motion vectors); 
responsive to determining whether to refine the first motion vector (paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion vectors by bilateral template matching; paragraph [105], Karczewicz discloses that AMVP mode discloses that only one motion vector is selected from each reference picture list List0 and List1 for comparing the first motion vector and the second motion vector for obtaining the valid motion vector pair, and that in the AMVP mode, the predicted motion vectors are further refined, thus refining the first motion vector, and paragraph [121], Karczewicz discloses that motion information is further refined at the sub block level with the derived CU motion vectors), generating a first refined motion vector from the first motion vector (paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion vectors by bilateral template matching; paragraph [105], Karczewicz discloses that AMVP mode discloses 
performing motion compensation to derive an updated template (paragraph [129], Karczewicz discloses that motion compensation is performed based on the result of the bi-directional template matching from the determination of the valid motion vector pair as obtained from the PU (prediction unit) by utilizing the updated current template for motion vector refinement process that uses the first refined motion vector as obtained from the AMVP mode, wherein paragraph [105], Karczewicz discloses that AMVP mode discloses that only one motion vector is selected from each reference picture list List0 and List1 for comparing the first motion vector and the second motion vector for obtaining the valid motion vector pair, and that in the AMVP mode, the predicted motion vectors are further refined, thus updating a template T’C). 
Karczewicz does not disclose performing motion compensation to derive an updated first reference block from the first reference picture using the first refined motion vector.  However, Suzuki teaches performing motion compensation to derive an updated first reference block from the first reference picture using the spatial motion vector (paragraph [92], Suzuki discloses high resolution motion compensation is performed; and in paragraph [94], fig.2d, Suzuki discloses that block 946 of reconstructed HR (high resolution) image 940 is updated by a block 952 on a reference HR image 950 of a frame immediately before frame 940, and that spatial motion vector between block 951 at the same spatial position as block 946 on reference HR image 950, and the updated block 952 becomes HRMV 954, thus, Suzuki discloses that motion compensation is performed, in that a block 946 from the reference frame 940 is updated from first reference block 952 from reference picture 950 using the spatial motion vector).  
Since Karcewicz discloses obtaining the first refined motion vector (paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion 
Regarding claim 26, Karczewicz discloses wherein generating the first refined motion vector comprises performing bi-directional optical flow, BIO, processing on the first motion vector (paragraph [131], Karczewicz discloses bi-directional optical flow for refining motion vectors, and wherein paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion vectors by bilateral template matching; paragraph [105], Karczewicz discloses that AMVP mode discloses that only one motion vector is selected from each reference picture list List0 and List1 for comparing the first motion vector and the second motion vector for obtaining the valid motion vector pair, and that in the AMVP mode, the predicted motion vectors are further refined, thus refining the first motion vector, and 
Regarding claim 27, Karczewicz discloses further comprising: scaling the first motion vector or the second motion vector based on the first picture order count, the second picture order count and the current picture order count (paragraph [112], Karczewicz discloses the scaling of motion vectors that is based on the picture order count of the two reference pictures (ie. past reference picture and future reference picture), and the “containing picture” or the current picture to obtain the picture order count distances that include the distance between the current picture and the past reference picture, and the distance between the current picture and the future reference picture, and paragraph [113], Karczewicz discloses scaling motion vectors based on picture order count (POC) distances computed).  
Regarding claim 30, Karczewicz discloses an encoder for encoding a current block in a current picture of a video bitstream (paragraph [43], Karczewicz discloses a video encoder 20 for encoding a current block in a current picture, wherein paragraph [123], Karczewicz discloses that a current picture Cur has a current block that refers to blocks from reference pictures Ref0 and Ref1), the current picture having a current picture order count (paragraph [233], Karczewicz discloses that current picture has a POC or picture order count CURR_POC), the encoder comprising: a processor circuit (paragraph [247], Karczewicz discloses implementing processors); and a memory coupled with the processor circuit (paragraph [248], Karczewicz discloses implementing computer readable storage medium utilized in combination with hardware like processors and computers for executing computer executable instructions), wherein the memory comprises instructions that when executed by the processor circuit cause the processor circuit to perform operations according to claim 18 (paragraph [248], Karczewicz discloses implementing computer readable storage medium utilized in combination with hardware like processors and computers for executing computer executable instructions).  
Regarding claim 31, Karczewicz discloses a computer program comprising computer-executable instructionsIn re: Du LIU et al. PCT Application No.: PCT/SE2019/051254Filed: December 9, 2019Page 14 of 15 configured to cause the encoder to perform the operations according to claim 18 (paragraph [248], Karczewicz discloses a computer program that implements computer readable storage medium utilized in combination with hardware like processors and computers for executing computer executable instructions; paragraph [43], Karczewicz discloses a video encoder 20), when the computer-executable 
Regarding claim 32, Karczewicz discloses a computer program product comprising a non-transitory computer-readable medium including computer-executable instructions configured to cause an encoder to perform the method according to claim 18 (paragraph [248], Karczewicz discloses a computer program product that implements computer readable storage medium utilized in combination with hardware like processors and computers for executing computer executable instructions; paragraph [43], Karczewicz discloses a video encoder 20), when the computer-executable instructions are executed on a processor circuit comprised in the encoder (paragraph [248], Karczewicz discloses a computer program that implements computer readable storage medium utilized in combination with hardware like processors and computers for executing computer executable instructions).

Claims 2-6 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz (US 2018/0278949) and Suzuki (US 2010/0054338) in view of Chang (US 2016/0269639).
Regarding claim 2, Karczewicz discloses wherein the similarity metric measures a similarity between at least one of the x- component, the y-component and the z-component of the first motion vector to a corresponding component of the second motion vector (paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion vectors by bilateral template matching; paragraph [233], Karczewicz discloses L0_MV_X_Diff and L1_MV_Y_Diff are the motion vector differences computed for the X component and the Y component, and that symmetric motion vector differences are determined to see if there is similarity between the motion vector obtained from the first list of motion vectors versus the second list of motion vectors; paragraph [105], Karczewicz discloses that AMVP mode discloses that only one motion vector is selected from each reference picture list List0 and List1 for comparing the first motion vector and the second motion vector for obtaining the valid motion vector pair, and that in the AMVP mode, the predicted motion vectors are further refined).  

Regarding claim 3, Karczewicz discloses wherein generating the similarity metric comprises generating a difference between the x-components of the first and second motion vectors (paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion vectors by bilateral template matching; paragraph [233], Karczewicz discloses L0_MV_X_Diff and L1_MV_Y_Diff are the motion vector differences computed for the X component and the Y component, and that symmetric motion vector differences are determined to see if there is similarity between the motion vector obtained from the first list of motion vectors versus the second list of motion vectors; paragraph [105], Karczewicz discloses that AMVP mode discloses that only one motion vector is selected from each reference picture list List0 and List1 for comparing the first motion vector and the second motion vector for obtaining the valid motion vector pair, and that in the AMVP mode, the predicted motion vectors are further refined); and wherein determining whether to refine the first motion vector based on the similarity metric comprises comparing a difference between the x-components of the first and second motion vectors to a first threshold and determining to refine the first motion vector in response to the 
Regarding claim 4, Karczewicz discloses wherein generating the difference between the x- components of the first and second motion vectors comprises generating a difference between an absolute value of the x-component of the first motion vector and an absolute value of the x- component of the second motion vector (paragraph [46], Karczewicz discloses absolute differences are computed between motion vectors computed from List0 and List1, and also paragraph [227], Karczewicz discloses absolute difference values are computed between motion vectors computed from List0 and List1, and paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion vectors by bilateral template matching; paragraph [233], Karczewicz discloses L0_MV_X_Diff and L1_MV_Y_Diff are the motion vector differences computed for the X component and the Y component, and that symmetric motion vector differences are determined to see if there is similarity between the motion vector obtained from the first list of motion vectors versus the second list of motion vectors; paragraph [105], Karczewicz discloses that AMVP mode discloses that only one motion vector is selected from each reference picture list List0 and List1 for comparing the first motion vector and the second 
Regarding claim 5, Karczewicz discloses wherein generating the similarity metric comprises generating a difference between the y-components of the first and second motion vectors (paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion vectors by bilateral template matching; paragraph [233], Karczewicz discloses L0_MV_X_Diff and L1_MV_Y_Diff are the motion vector differences computed for the X component and the Y component, and that symmetric motion vector differences are determined to see if there is similarity between the motion vector obtained from the first list of motion vectors versus the second list of motion vectors; paragraph [105], Karczewicz discloses that AMVP mode discloses that only one motion vector is selected from each reference picture list List0 and List1 for comparing the first motion vector and the second motion vector for obtaining the valid motion vector pair, and that in the AMVP mode, the predicted motion vectors are further refined); and wherein determining whether to refine the first motion vector based on the similarity metric comprises comparing a difference between the y-components of the first and second motion vectors to a second threshold and determining to refine the first motion vector in response to the difference between the y-components of the first and second motion vectors being less than the second threshold (paragraph [146], Karczewicz discloses that template matching computes cost measures for determining threshold or limits to determining the differences in motion vectors; paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion vectors by bilateral template matching; paragraph [233], Karczewicz discloses L0_MV_X_Diff and L1_MV_Y_Diff are the motion vector differences computed for the X component and the Y component, and that symmetric motion vector differences are determined to see if there is similarity between the motion vector obtained from the first list of motion vectors versus the second list of motion vectors; paragraph [105], Karczewicz discloses that AMVP mode discloses that only one motion vector is selected from each reference picture 
Regarding claim 6, Karczewicz discloses wherein generating the difference between the y- components of the first and second motion vectors comprises generating a difference between an absolute value of the y-component of the first motion vector and an absolute value of the y- component of the second motion vector (paragraph [46], Karczewicz discloses absolute differences are computed between motion vectors computed from List0 and List1, and also paragraph [227], Karczewicz discloses absolute difference values are computed between motion vectors computed from List0 and List1, and paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion vectors by bilateral template matching; paragraph [233], Karczewicz discloses L0_MV_X_Diff and L1_MV_Y_Diff are the motion vector differences computed for the X component and the Y component, and that symmetric motion vector differences are determined to see if there is similarity between the motion vector obtained from the first list of motion vectors versus the second list of motion vectors; paragraph [105], Karczewicz discloses that AMVP mode discloses that only one motion vector is selected from each reference picture list List0 and List1 for comparing the first motion vector and the second motion vector for obtaining the valid motion vector pair, and that in the AMVP mode, the predicted motion vectors are further refined).  
Regarding claim 19, Karczewicz discloses wherein the similarity metric measures a similarity between at least one of the x- component, the y-component and the z-component of the first motion vector to a corresponding component of the second motion vector (paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion vectors by bilateral template matching; paragraph [233], Karczewicz discloses L0_MV_X_Diff and L1_MV_Y_Diff are the motion vector differences computed for the X component and the Y component, and that symmetric motion vector differences are determined to see if there is similarity between the motion vector obtained 
Karczewicz and Suzuki do not disclose wherein the first and second motion vectors each comprise a three-dimensional motion vector including an x-component in a plane of the current picture, a y-component in the plane of the current picture and a z-component, wherein the z- component represents a time component. However, Chang teaches wherein the first and second motion vectors each comprise a three-dimensional motion vector including an x-component in a plane of the current picture, a y-component in the plane of the current picture and a z-component, wherein the z- component represents a time component (paragraph [47], Chang discloses that motion vectors can be three-dimensional with X, Y and Z components, in that there are multiple frames in a sequence of frames along with the current frame and the past reference frames and the future reference frames, thus, producing forward 3D motion vectors and backward 3D motion vectors).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Karczewicz, Suzuki and Chang together as a whole for improving the image quality and stability of video data captured by camera (Chang’s paragraph [17]).
Regarding claim 20, Karczewicz discloses wherein generating the similarity metric comprises generating a difference between the x-components of the first and second motion vectors (paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion vectors by bilateral template matching; paragraph [233], Karczewicz discloses L0_MV_X_Diff and L1_MV_Y_Diff are the motion vector differences computed for the X component and the Y component, and that symmetric motion vector differences are determined to see if there is similarity between the motion vector obtained from the first list of motion vectors versus the second list of motion vectors; paragraph [105], Karczewicz discloses that AMVP mode discloses that only one motion vector is selected from each reference picture list List0 and List1 for comparing the first motion vector and the second 
Regarding claim 21, Karczewicz discloses wherein generating the difference between the x- components of the first and second motion vectors comprises generating a difference between an absolute value of the x-component of the first motion vector and an absolute value of the x- component of the second motion vector (paragraph [46], Karczewicz discloses absolute differences are computed between motion vectors computed from List0 and List1, and also paragraph [227], Karczewicz discloses absolute difference values are computed between motion vectors computed from List0 and List1, and paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion vectors by bilateral template matching; paragraph [233], Karczewicz discloses L0_MV_X_Diff and L1_MV_Y_Diff are the motion vector differences computed for the X component and the Y component, 
Regarding claim 22, Karczewicz discloses wherein generating the similarity metric comprises generating a difference between the y-components of the first and second motion vectors (paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion vectors by bilateral template matching; paragraph [233], Karczewicz discloses L0_MV_X_Diff and L1_MV_Y_Diff are the motion vector differences computed for the X component and the Y component, and that symmetric motion vector differences are determined to see if there is similarity between the motion vector obtained from the first list of motion vectors versus the second list of motion vectors; paragraph [105], Karczewicz discloses that AMVP mode discloses that only one motion vector is selected from each reference picture list List0 and List1 for comparing the first motion vector and the second motion vector for obtaining the valid motion vector pair, and that in the AMVP mode, the predicted motion vectors are further refined); and wherein determining whether to refine the first motion vector based on the similarity metric comprises comparing a difference between the y-components of the first and second motion vectors to a second threshold and determining to refine the first motion vector in response to the difference between the y-components of the first and second motion vectors being less than the second threshold (paragraph [146], Karczewicz discloses that template matching computes cost measures for determining threshold or limits to determining the differences in motion vectors; paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion vectors by bilateral template matching; paragraph [233], Karczewicz discloses L0_MV_X_Diff and L1_MV_Y_Diff are the 
Regarding claim 23, Karczewicz discloses wherein generating the difference between the y- components of the first and second motion vectors comprises generating a difference between an absolute value of the y-component of the first motion vector and an absolute value of the y- component of the second motion vector (paragraph [46], Karczewicz discloses absolute differences are computed between motion vectors computed from List0 and List1, and also paragraph [227], Karczewicz discloses absolute difference values are computed between motion vectors computed from List0 and List1, and paragraph [230], Karczewicz discloses that the motion vector or MV pairs which have pseudo-symmetric MV difference by comparison L0_MV_Diff and L1_MV_Diff from List0 and List1 as valid motion vector pair, in that the valid motion vector pair with the best matching cost is regarded as the final derived motion vectors by bilateral template matching; paragraph [233], Karczewicz discloses L0_MV_X_Diff and L1_MV_Y_Diff are the motion vector differences computed for the X component and the Y component, and that symmetric motion vector differences are determined to see if there is similarity between the motion vector obtained from the first list of motion vectors versus the second list of motion vectors; paragraph [105], Karczewicz discloses that AMVP mode discloses that only one motion vector is selected from each reference picture list List0 and List1 for comparing the first motion vector and the second motion vector for obtaining the valid motion vector pair, and that in the AMVP mode, the predicted motion vectors are further refined).  
Allowable Subject Matter
Claims 7-9, 13, 14, 24, 25 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488